Title: To John Adams from Joseph Palmer, 2 December 1775
From: Palmer, Joseph
To: Adams, John


     
      Watertown, Decemr. 2d. 1775
      My dear Sir
     
     Yesterday Mr. Revere returned, and brot your acceptance, which was truly acceptable to our Friends. Since mine by Revere, I have been exploreing some of the Mountains of North and Southhampton; and in the former we examined a Lead-Mine which has been worked, and in which, much loss has been Sustained. The circumstances of this Mine I will now give you, as near as I can recollect, but shall be able to do better, perhaps, after we have prepared our Report. The present Proprietors of it, are Colo. Ward 6/15ths, Mr. Hedge 3/15ths, and Mr. Bowdoin 6/15ths; These, or former Proprietors, have pursued the Vein of ore about 30 feet deep, and the Clerk says, that it grows richer, as they go deeper. The Clerk keeps a Tavern about 4 or 5 Miles distant from the Mine, and boards the workmen; what days work were done, and who had the profit, may be easily conjectured. It has not been work’d for some time past. The best pieces of the ore produced 75 per Cent Lead, in their Essays; others 50 per Cent; and some coud hardly be called ore. But when they came to work it in the large way, not knowing what Fluxes to use, or how to discharge the oar of the Sulphur, they burnt it all up, and obtained no Lead. At the Mine, they have brot a Stream of Water which drives a Wheel, that works the Pumps, which empties the Water out of the Mine. This Mine is near the Summit of the Mountain, at the foot of which runs a Small River; and the owners of the Mine have 200 Acres of Land bounding about 1/2 a Mile upon the river, and running up to the Summit of the Hill, or near it; besides which, they have a long Lease, for 999 Years for 25 Acres more adjoining; upon condition of delivering a certain part of the Ore dug (how much I don’t know) from thence. Near the Mine, they have a Small Store, with a Chimney. And from the Mine is a Cartway, about 3/4 of a Mile, Slanting down to the River, which has there an Elbow, across which is brot a Stream which drives the Stampers; at this place is their Stamping-Mill, Washing Troughs, and Smelting House. They Stamp and Wash the ore, which, without Smelting, produces very good Lead for the Potters, and is much used for the purpose of Glazeing their Ware. The Proprietors ask £1000 Sterling for all their Interest there; but wou’d probably be glad to sell for £1000 Lawful money. Their Works are all much ruined. Their Land is worth about £200 Lmo. This leaves 800 for the Supposed Riches in the Mine, with their Works; which Works are worth nothing for any other purpose; and if applied to this, will not be worth more than one or £200 Lmo. ’Tis not unlikely but that other rich Mines in the vicinity, will hereafter be discovered, especially if this is worked; for that wou’d naturally lead to farther discoveries. We found, in other Lands, about 20 Rods distant from the Mine, a very rich Rock of ore; and it has been traced, with short intervals, Several Miles upon the Mountains. There will be 12 or 14 Miles Cartage from the Mine to good Water-Carriage; unless it shou’d be found practicable to remove Some obstructions so as to carry the Lead upon Rafts, or Floats down the river runing near the Mine; but of this I am wholly ignorant. The vein is seen in the Summer time where it crosses a river. Shou’d the Continent, or Colony, purchase of the Proprietors, and give £1000 Lmo.; it will cost as much more to purchase other Lands to secure the full benefit of the Streams, to accomodate the workmen, to command Wood and Roads, and especially to command all the Summit of the Hill, so as to have all the Mines in that Mountain; and it will probably take £1000 Lmo. more to set the Works all in proper order, and carry it on so far, as to produce the first Ton of Lead. After this, ’tis probable, it will prove profitable, but far from certain, because there may not be a Quantity equal to the prospect, which is doubtless very promising. I do not think that it will do for either the greater or lesser public to work it upon their own account; but if either will purchase and Supply, as above, then Sell to AB the Land, which Shall be Mortgaged as Security for the whole without Interest so many Years; AB to give Bond to deliver all the Lead produced for such number of Years, he to have Security that the public will receive it, at Such a price, at Such a place, and at all times within said Term; said Price to be so large as to involve in it some considerable bounty: Then, if the public do not make a mistake in their Man, they will be well served; and AB will have a fair chance for making somthing hansome for himself: But the public must be careful who this AB is. We went also to the Summit of another Mountain, in So.hampton, where we found some ore; but as the ground had not been opened, and near Night, we cou’d not inspect so closely into that, but left directions for opening a Suspected place. The ore we brot down will be assayed next Week; after which if time and opportunity permits, I intend to send you the result. If any thing is done, I will, if possible, send four of my Derbyshire Friends.
     Whether the Study of Mineralogy naturally produces Dreamers, or not, I shall not take upon me to say; but certain it is, that smatterers in it often dream. Whatever was the cause, upon my tour, I dreamt more of Political matters, than of Gold and Silver; and of the latter only as subservient to the former. Whether in company, or alone, my mind was constantly possessed with a notion that the American Congress had, or very soon wou’d, publish a Manifesto to the world purporting, That in Such a Year, the British Ministry made such and such unconstitutional claims upon some one or other of these Colonies, &c. &c.; giving an Historical account of matters, up to the present day: Then adducing these Facts, as Sufficient reasons for Declareing themselves the United Colonies, absolutely independant of GB. But, in order to put a stop to the effusion of human Blood; from naturel affection &c., &c., offer’d to treat with her upon terms of Commerce, provided She withdrew all her forces on or before Such a day, and then accepted to treat, on or before Such a day; but if She neglected to withdraw, or neglected or refused to treat, as aforesaid, then declared themselves no farther bound by this tender: and no cessation of hostilities, until such withdraw. Then it held up to the world, in clear and Strong terms, that this tender contained, all that GB ever had any equitable right to, from the Colonies. That the appointment of Crown-Officers here, was no benefit to GB, but an infinite evil to both them and the Colonies; and that the Colonies will never more submit to it, be the consequences what they may; and that this is the last offer will ever be made to ’em; and which, if refused, or neglected, on the part of GB, Their Ports are thereby declared free to all the World excepting GB only, after such a day, and such refusal. I had tho’t of this matter, and talked of it so much, that I had almost persuaded myself that I shou’d meet with such a Manifesto by Revere’s return. ’Tho I have not yet met with it, my enthusiasm works so strong, that I cannot persuade myself but I shall soon see it: The deep-vaulted Chemist never more earnestly expected the Philosopher’s stone. This general affair, which respects the whole Union, leads me to ask, what is there now in the way, that can possibly prevent a Congress-Declaration, of liberty to each Colony to take up such form of Government as they may respectively most approve of? I think, the sooner the better, particularly for this Colony; I long to be more free; but only so, as best to promote the Union of the whole; and I think, that if we were Set entirely free from the Charter, we shou’d act with more vigour and expidition. I had like to have said, that I knew we shou’d. A Representative body, equal and frequent, with their Committees will do better, and more business, in like time, than 3 Branches. I freely own that I do not wish for any Governor or Council, not even if chosen by ourselves. But why do I, who am so tired of public business, and wait only for a favourable opportunity to withdraw myself, project Schemes for future Ages? ’Tis the love of liberty! ’Tis Heaven its Self that points out liberty!
     Two critical experiments have been made in the Saltpetre way, one by Colo. Orne, the other by Colo. Lincoln; the former of these I have, and have the promise of the latter; when possessed of them, I intend to transmit ’em to you; or if they permit, publish ’em for public Use: They are short, plain and Simple, so that Dick, Tom, and Joan, may understand ’em, so as to practice upon it with certain success. I intend to propose farther encouragement upon that Article: Now is the critical time, and we may now establish it, so as to make it a perminant article in our Manufactures.
     The General has sent you an Account of the Store-Ship carried into Cape-Ann. 2000 Stand of Arms, a Brass 13 In. Morter, with a Thousand Military &ca’s to the value of £20000 Stg., as ’tis Said, makes our Army rejoice; the Genl., Washington, Shew’d me the Invoice, and appeared much pleased. There is, Since the Store Ship, a Small Vessel with Wood &c., brot into Salem; and another Vessel into Plymouth.
     There is a farther account of the Storm at Nfd. Land; all their Vessels so damaged, that it was tho’t not one of ’em wou’d be able to return loaded; 4000 Men lost; 1000 dead Bodies draged on Shore with Nets; A Lieutenant who had been there to enlist Men for the Army at Boston, when the Fishery was finished, had enlisted many, but such an unusual Storm, carrying such amazing destruction with it, pointed to him so plainly the hand of Providence against these oppressive measures, that he openly declared, that he “beli’ved God almighty was against ’em, and that he wou’d no longer bear his Commission, or act against his Brethren in the Colonies.” This, and more, is Said and believed; but I am not possessed of the particular evidence. As was said in another case, “Seeing &c. ——, what manner of Persons ought we to be &c.” It is also Said, that the Vessell in which Mrs. Borland &c. went passengers to England, is lost, and all perished. One Vessel in the Bay was lately burnt, supposed by Lightening; Frank Green (at the Lines) said that it was a Ship, the Juno, from England, with Hay; by circumstances, I suspect she had Powder. ’Tis supposed that the Enemy are watching our motions, and hope to find a weak moment in the change of the Army, that may favour an Attack upon us; but we are taking measures to prevent their Success: 2000 Men from Hamshire, and 3000 from our Colony, to be at Head Quarters the 10th. Instant; besides all the Militia in the vicinity of Cambridge and Roxbury (who do not furnish any part of the 3000) to be in readiness on the shortest notice. I hope much, from the goodness of our Cause; and firmly believe that Heaven will be with us: The short remainder of my life, I am willing to devote in support of this righteous Struggle; and in such a way as the public may direct; but it may be, I would rather retire, and give way to some one firmer in Body and Mind. My affectionate regards attend all our Friends, may the path of your duty be made, as the riseing light, more and more plain to all the Congress, every day and every Hour.
     The last I heard from Braintree, all was well; but I have not had opportunity to see Mrs. Adams for several Weeks past. Adieu my dear Sir, may every blessing be Yours, and believe me to remain Your Affect. Frd. and Hble. Servt.
     
      J. Palmer
     
     
      PS. Decr. 3d., 8 o’Clock PM, this Moment received the News of a Brig from Britain, with Coals and Bale Goods, carried into Beverly.
     
    